Citation Nr: 0801073	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran claim of entitlement to service connection 
for back injury residuals with arthritis.  

2.  Entitlement to service connection for chronic bilateral 
carpal tunnel syndrome.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

4.  Entitlement to service connection for chronic diabetes 
mellitus claimed as the result of Agent Orange exposure.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

6.  Entitlement to service connection for chronic asthma.  

7.  Entitlement to service connection for chronic cellulitis.  

8.  Entitlement to an increased disability evaluation for the 
veteran's sinusitis, currently evaluated as 30 percent 
disabling.   
REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from May 1961 to May 
1965 and from August 1966 to August 1971 and additional duty 
with the Oklahoma Air National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for back injury residuals with arthritis; denied 
service connection for chronic bilateral carpal tunnel 
syndrome, chronic bilateral hearing loss disability, chronic 
diabetes mellitus claimed as the result of Agent Orange 
exposure, chronic obstructive pulmonary disease (COPD), 
chronic asthma, and chronic cellulitis and denied an 
increased disability evaluation for the veteran's sinusitis.  
In March 2004, the RO increased the evaluation for the 
veteran's sinusitis from 10 to 30 percent.  

The issues of whether new and material evidence has been 
received to reopen the veteran claim of entitlement to 
service connection for back injury residuals with arthritis 
and the veteran's entitlement to service connection for 
chronic bilateral carpal tunnel syndrome, chronic bilateral 
hearing loss disability, chronic diabetes mellitus, COPD, 
chronic asthma and chronic cellulitis are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

The veteran's sinusitis has been objectively shown to be 
manifested by no more than multiple episodes of sinusitis per 
year necessitating prolonged antibiotic treatment and 
characterized by headaches and pain.  The veteran has not 
undergone any sinus surgical procedure.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a), 4.97, Diagnostic Code 6513 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for an increased evaluation for his 
sinusitis, the Board observes that the RO issued VCAA notices 
to the veteran in August 2002, March 2007, and April 2007 
which informed the veteran of the evidence generally needed 
to support a claim for an increased evaluation; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The August 2002 VCAA notice was issued prior to 
September 2002 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examination for 
compensation purposes.  The examination reports are of 
record.  The veteran requested a hearing before a VA hearing 
officer.  He subsequently withdrew his hearing request.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Historical Review

The veteran's service medical records reflect that he was 
treated for sinusitis.  In August 1996, the RO established 
service connection for sinusitis and assigned a 10 percent 
evaluation for that disability.  In March 2004, the RO 
increased the evaluation for the veteran's sinusitis from 10 
to 30 percent and effectuated the award as of July 15, 2002, 
the date of receipt of the veteran's claim.  


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Chronic sinusitis 
manifested by three or more incapacitating episodes of 
sinusitis per year necessitating prolonged (lasting four to 
six weeks) antibiotic treatment or more than six 
non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation requires chronic osteomyelitis following 
radical surgery or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2007).  

A July 2001 VA treatment record states hat the veteran 
complained of sinus congestion of two weeks' duration.  An 
impression of chronic sinusitis was advanced.  

A February 2003 treatment record from Gregory E. Hyde, M.D., 
conveys that the veteran complained of consecutive sinus 
infections over the proceeding 30 years.  A February 2003 
computerized maxillofacial tomography study from Duncan 
Regional Hospital revealed findings consistent with acute 
sinusitis with superimposed polyposis disease and a deviated 
septum.  A March 2003 treatment entry from Dr. Hyde notes 
that an impression of chronic sinusitis was advanced.  

In his May 2003 notice of disagreement, the veteran advanced 
that his sinusitis had increased in severity.  The veteran 
clarified that:

... I am now bothered year around (sic) 
with one infection after the other.  Dr. 
Hyde from Duncan Ok (sic), ran a CT scan 
which reveals the need for sinus surgery 
and that one side of my sinus cavity has 
blow (sic) out.  

An October 2003 VA treatment record states that the veteran 
complained of sinus "trouble."  An assessment of 
questionable sinusitis was advanced.  VA clinical 
documentation dated in November 2003 indicates that the 
veteran complained chronic sinusitis with headaches and 
greenish discharge.  He presented a history of experiencing 
chronic sinusitis symptoms "12 times a year."  A March 2003 
computerized tomography study of the sinuses was reported to 
show "max/ethmoid disease."  Treating VA medical personnel 
observed "pus on right side" and polypoid changes.  The 
veteran was diagnosed with chronic sinusitis.  

At a February 2004 VA examination for compensation purposes, 
the veteran complained of sinus problems including impaired 
nasal breathing and headaches.  He reported that he was 
frequently on antibiotics.  The veteran denied undergoing any 
sinus surgery.  Contemporaneous X-ray studies of the sinuses 
revealed findings consistent with mild chronic bilateral 
maxillary sinus inflammatory changes.  The veteran was 
diagnosed with chronic maxillary sinusitis; a deviated nasal 
septum with a 35 percent obstruction; and allergic rhinitis.  

In his March 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that a 50 percent evaluation for his 
sinusitis was warranted as he experienced constant symptoms 
of headaches, pain, and tenderness.  

VA clinical documentation dated between January 2005 and June 
2005 reflects that the veteran complained of sinus 
congestion.  A June 2005 VA physical evaluation notes that 
the veteran complained of sinus congestion, chest congestion, 
and a cough.  An assessment of "acute bronchitis/COPD" was 
advanced.  

In an undated written statement received by the RO in April 
2006, the veteran advanced that a 50 percent evaluation was 
warranted for his sinusitis as: the disorder affected his 
"everyday living;" he had "an infection year around;" and 
he had been scheduled for VA "sinus surgery" which was 
postponed twice and not subsequently rescheduled.  

An April 2006 VA physical evaluation states that the veteran 
complained of sinus symptoms including facial fullness and 
nasal drainage.  He presented a history of "sinusitis all 
year round."  Treating VA medical personnel observed mild 
thick green drainage in both nostrils and no facial 
tenderness.  An assessment of sinusitis was advanced.  

At a December 2006 VA examination for compensation purposes, 
the veteran complained of "sinus."  He reported that 
"about 2 years ago he was scheduled for sinus surgery here 
at the VA but because of overlapping schedules, it was not 
accomplished."  The veteran denied having undergone any 
sinus surgery.  On examination, the veteran exhibited no 
tenderness over his facial bones and no nasal purulence.  
Contemporaneous X-ray study of the sinuses revealed clear and 
normal frontal and maxillary sinuses.  The veteran was 
diagnosed with a deviated nasal septum and allergic rhinitis.  

At a May 2007 VA examination for compensation purposes, the 
veteran complained of chronic sinus problems.  On 
examination, the veteran exhibited no tenderness over his 
facial bones and no purulence.  Contemporaneous X-ray study 
of the sinuses revealed findings consistent with scattered 
paranasal sinus disease.  The veteran was diagnosed with mild 
chronic bilateral maxillary sinusitis.  .  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic sinusitis has been show to be manifested by 
multiple episodes of sinusitis per year necessitating 
prolonged antibiotic treatment and characterized by headaches 
and pain.  Such findings clearly merit a 30 percent 
evaluation under the provisions of Diagnostic Code 6513.  The 
veteran's sinusitis has neither required surgery nor been 
objectively shown to be productive of sinus tenderness, 
purulent discharge, or crusting at the most recent VA 
examinations for compensation purposes of record.  In the 
absence of such symptoms and any sinus surgery, the Board 
concludes that an evaluation in excess of 30 percent for the 
veteran's sinusitis is not warranted at any time during the 
relevant period.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2007); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  


ORDER

An increased evaluation for the veteran's sinusitis is 
denied.  




REMAND

A May 1987 Report of Separation and Record of Service (NGB 
Form 22) indicates that the veteran was a member of the 
Oklahoma Air National Guard from July 1986 to May 1987.  The 
veteran's complete periods of active duty, active duty for 
training, and inactive duty with the Oklahoma Air National 
Guard have not been verified.  The VA should obtain all 
relevant military treatment records and other documentation 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In his July 2002 claim for service connection, the veteran 
advanced that he was exposed to Agent Orange and aircraft 
spraying Agent Orange while stationed at Hulbert Field, 
Florida and Howard Air Force Base, the Canal Zone.  The 
veteran's service personnel records indicate that he was 
stationed at the cited facilities in 1963 and 1964.  An 
attempt to verify the veteran's alleged inservice Agent 
Orange exposure has not been undertaken.  The VA should 
obtain all relevant military and other government records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with the 
Oklahoma Air National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) and request that it verify 
whether or not Agent Orange and/other 
herbicides were used at the Hulbert 
Field, Florida and Howard Air Force Base, 
the Canal Zone in 1963 and 1964.  

4.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for back injury residuals with 
arthritis and the veteran's entitlement 
to service connection for chronic 
bilateral carpal tunnel syndrome, chronic 
bilateral hearing loss disability, 
chronic diabetes mellitus claimed as the 
result of Agent Orange exposure, COPD, 
chronic asthma and chronic cellulitis.  

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


